Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Ungchusri et al. (US 2014/0231554, hereafter “Ungchusri”) and De Almeida (US 2012/0186662) are considered the closest prior art.
Ungchusri discloses an apparatus, comprising: a manifold; a plurality of pumps, each of the pumps having a suction and a discharge; a plurality of fluid conduits fluidly connecting each of the plurality of pumps with the manifold; and a plurality of choke assemblies each connecting portions of the fluid conduit, wherein each choke assembly comprises a body having a sealed fluid passage conducting a first fluid flow through the respective choke assembly from a corresponding pump to the manifold, and wherein the body having the sealed fluid passage comprises: an inlet having a first diameter and fluidly connected to the plurality of pumps to receive the first fluid flow; an outlet having a second diameter substantially equal to the first diameter and fluidly connected to the manifold to discharge the first fluid flow; a substantially cylindrical throat having a third diameter that is less than the first and second diameters; a contraction portion connecting the inlet and the substantially cylindrical throat and gradually decreasing from the first diameter to the third diameter along a longitudinal axis of the sealed fluid passage; and an expansion portion connecting the substantially cylindrical throat and the outlet and comprising a cylindrical chamber having the second diameter, wherein each choke assembly is operable to cause a pressure drop in the first fluid flow conducted through the respective choke assembly from the discharge of the corresponding pump to the manifold.

Neither Ungchusri nor De Almeida anticipate or render obvious the combination of wherein each choke assembly comprises a housing and a body, wherein the body is integrally formed as a single piece and removably disposable within the housing.  Any further modification to Ungchusri would be hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Examiner, Art Unit 3753